PER CURIAM.
The summary judgment entered below for the insurance company under section 627.-409, Florida Statutes (1991), is reversed because the record demonstrates unresolved material issues as to “the extent of the questions asked by the insurance agent, the accuracy of the answers given by the insured[,] the insured’s alleged misrepresentation[s],” Travelers Ins. Co. v. Zimmerman, 309 So.2d 569, 570 (Fla. 3d DCA 1975), and their materiality. Union Am. Ins. Co. v. Fernandez, 603 So.2d 653 (Fla. 3d DCA 1992); Underwriters Nat’l Assurance Co. v. Harrison, 338 So.2d 58 (Fla. 3d DCA 1976).